DETAILED ACTION
This office action is in response to the application filed on 02 September 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-15 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of PCT/US2018/022037 on 12 March 2018 under 35 U.S.C. 119(a-d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 September 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Generating a Transform-Based Color Mapping). 
Claim Objections
	Claim 2 is objected to because of the following informalities: Claim 2 recites, “wherein generating the color data comprises: generating a multidimensional look-up table representative of the mapping” which should be “wherein generating [[the]] an output color data comprises: generating a multidimensional look-up table representative of the color mapping”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under U.S.C. 103 as being unpatentable over Edge et al (US 2007/0080974 A1; Edge), in view of Morovic et al (US 2013/0003089 A1; Morovic), and further in view of Aristova A. (‘Smoothness of color transformations’; Aristova).
RE Claim 1, Edge discloses a method (Edge: abstract, “A color mapping method is used in transforming colors between color imaging systems”) comprising:
generating a color mapping between a source color gamut within a source color space and a target color gamut within a target color space, at least one of the source and target color spaces comprising a device-dependent color space and at least one of the source and target color gamuts being set based on properties of a rendering device (Edge: fig. 2, ‘source device profile’ 206, ‘destination device profile’ 210 (device-dependent color spaces), and ‘color transformer’ 214 (color mapping between a source color gamut within source color space and a target color gamut in a target color space); [0025], destination device 212 is a cathode ray tube (CRT) monitor or [0035], destination device is a CMYK printer (gamut associated with properties of a rendering device), [0029], disclosing the use of a gamut mapping method by ‘color transformer’ 214 to generate ‘color map’ 216 defining relationship between source and destination color spaces),
wherein generating a color mapping further comprises:
applying a gamut mapping between the output of the source color gamut and the output of the target color gamut (Edge: [0029], teaching the use of a gamut mapping method by ‘color transformer’ 214 to generate ‘color map’ 216 defining relationship between source and destination color gamuts), and
(note, this limitation is out of order) wherein the color mapping is usable by a computing device to map between the source and target color spaces (Edge: [0031], “After developing the color map 216, the color transformer 214 can be used to transform colors between the source and destination devices 204 and 212. The color transformer 214 receives color coordinates from the source device 204 and transforms them using the color map 216”).
However, although Edge does not expressly teach,
Morovic (in the field of color management systems) discloses defining a forward color transformation that transforms the source color gamut (Morovic: [0030-0031], forward transform (e.g., AToB tag) applied to a color gamut, therein transforming a source color gamut); and
defining an inverse color transformation that transforms the target color gamut (Morovic: [0030-0031], reverse transform (e.g., BToA tag) applied to a color gamut, therein transforming a target color gamut).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Morovic’s method of defining a forward color transformation that transforms a source color gamut and method of defining a reverse color transformation that transforms a target color gamut with Edge’s method of generating a color mapping between a source color gamut and a target color gamut, with the expected benefit of giving users the flexibility to modify the source color gamut to better represent conditions under which images are generated and then attempt to match said conditions in reproduced images.
Yet, even though Edge/Morovic does not appear to expressly teach,
Aristova discloses a sequence of forward color transformations (Aristova: table 3, illustrating a subset of processing tags in an ICC profile; p. 23, “ICC profile has tag-based structure which allows to include different types of data in ordered way … AToB#Tag multi-dimensional information structure(from device color space to PCS) … where # is rendering intent(0 is perceptual, 1 is colorimetric, 2 is saturation)” (inclusion of different types (e.g., elements specified by tag names in table 3) in an ordered way is interpreted as a sequence of color transformations)), and
a sequence of inverse color transformations (Aristova: table 3, illustrating a subset of processing tags in an ICC profile; p. 23, “ICC profile has tag-based structure which allows to include different types of data in ordered way … BToA#Tag multi-dimensional information structure(from PCS to device color space) … where # is rendering intent(0 is perceptual, 1 is colorimetric, 2 is saturation)” (inclusion of different types (e.g., elements specified by tag names in table 3) in an ordered way is interpreted as a sequence of color transformations)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Aristova’s sequence of forward and inverse color transformations with Edge/Morovic’s method of defining a forward color transformation that transforms a source color gamut, defining an inverse color transformation that transforms a target color gamut, and apply a gamut mapping between the output of a source color gamut and the output of a target color gamut so the combined Edge, modified by Morovic/Aristova, method can define a sequence of forward color transformations that transform the source color gamut, define a sequence of inverse color transformations that transform the target color gamut, and apply a gamut mapping between the output of the forward color transformations and the output of the inverse color transformations. Further, the motivation for combining Aristova’s sequence of color transformations with Edge’s, modified by Morovic’s, method would have been to give users of the combined Edge, modified by Morovic/Aristova, method the flexibility to better represent conditions under which an image is produced and then try to match said conditions in a reproduced image.
	RE Claim 8, Edge discloses an apparatus for generating color mapping data (Edge: fig. 1, illustrating system 100; [0021], “FIG. 1 illustrates an example system 100 according to the present invention configured to transform colors between imaging systems” (color mapping data transforms colors between imaging systems)) comprising: a processor; a storage medium (Edge: [0021], teaching system 100 may comprise a computer or other computer-based designs executing software stored on CD-ROM or ROM memory) storing:
	computer program code representing a library of color transformation functions, each color transformation function having a set of parameters and operating on input color data to generate output color data (Edge: [0009], computer operates on input color data to generate output color data by applying forward transformation profiles on the input color data to generate device-independent color values and construct a color map (library of color transformation functions, wherein each color transform function implicitly comprises a set of parameters),  [0021], “the computer arrangement 102 may be implemented using a microprocessor that acts as a read-only memory (ROM) into which a software application program is loaded. The software application program may be incorporated, for example, in a color-management software package”);
computer program code representing a gamut mapping function, the gamut mapping function mapping a source color gamut to a target color gamut (Edge: [0029], “The color transformer 214 uses these color coordinates to develop a color map 216 that expresses a relationship between the color spaces used by the source and destination devices 204 and 212. To generate the color map 216, the color transformer 214 may use any of a variety of gamut mapping techniques”, [0030], “The color transformer 214 is implemented using, for example, a software program”);
implicitly teaches data defining a color gamut for a rendering device, the color gamut being set based on properties of the rendering device (Edge: [0029], disclosing input of profile connection space (PCS) data of a source and a destination gamut to color transformer 214, [0035], destination device is a CMYK printer (gamut associated with properties of a rendering device)); and
computer program code that when executed causes the processor to:
provide the source color gamut and the target color gamut as inputs to the gamut mapping function (Edge: [0029], disclosing color transformer 214 (comprises a gamut mapping function) receives input from source and destination device profile interpreters 202 and 208, wherein said input comprises a source color gamut and a target color gamut); and
output color mapping data generated based on the received profiles/gamuts and the gamut mapping function that maps color data from the source color space to the target color space (Edge: fig. 2, ‘color map’ 216; [0029], “The color transformer 214 uses these color coordinates to develop a color map 216 that expresses a relationship between the color spaces used by the source and destination devices 204 and 212. To generate the color map 216, the color transformer 214 may use any of a variety of gamut mapping techniques”).
Still, even though Edge does not expressly teach,
Morovic implicitly discloses computer program code that causes a processor to: receive a forward color transform selected from a memory that is to be applied to transform a source color gamut defined within a source color space, and receive an inverse color transform selected from a memory that is to be applied to transform a target color gamut defined within a target color space (Morovic: fig. 8, illustrating an exemplary system 500 comprising a ‘processing unit’ 504, a ‘system memory’ 506 and ‘memory devices’ 508 and 510; [0030-0031], receiving AToB and BToA tags for profile/gamut processing, [0037-0042], describing elements of fig. 8 and execution of program code to implement color processing functions disclosed by Morovic).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Morovic’s method of executing program code to receive a forward color transform selected from a memory that is to be applied to transform a source color gamut defined within a source color space, and receive an inverse color transform selected from a memory that is to be applied to transform a target color gamut defined within a target color space with Edge’s apparatus, with the expected benefit of giving users the flexibility to modify the source color gamut to better represent conditions under which images are generated and then match said conditions in reproduced images.
Remaining, however, although Edge/Morovic does not appear to expressly teach, 
Aristova implicitly discloses a sequence of forward color transformations in a library of color transformation functions (Aristova: table 3, illustrating a subset of processing tags in an ICC profile; p. 23, “ICC profile has tag-based structure which allows to include different types of data in ordered way … Following tags contain 3DLUTs (CLUTs) and other data and elements for color conversion from device color space to PCS and vice-versa for some output devices … AToB#Tag multi-dimensional information structure(from device color space to PCS) … where # is rendering intent(0 is perceptual, 1 is colorimetric, 2 is saturation)” (inclusion of different types (e.g., elements specified by tag names in table 3) in an ordered way is interpreted as a sequence of color transformations. In addition, tags as 3D LUTs implies a library of said tags stored in a memory)), and
a sequence of inverse color transformations in a library of color transformation functions (Aristova: table 3, illustrating a subset of processing tags in an ICC profile; p. 23, “ICC profile has tag-based structure which allows to include different types of data in ordered way … Following tags contain 3DLUTs (CLUTs) and other data and elements for color conversion from device color space to PCS and vice-versa for some output devices … BToA#Tag multi-dimensional information structure(from PCS to device color space) … where # is rendering intent(0 is perceptual, 1 is colorimetric, 2 is saturation)” (inclusion of different types (e.g., elements specified by tag names in table 3) in an ordered way is interpreted as a sequence of color transformations. Further, tags as 3D LUTs implies a library of said tags stored in a memory)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Aristova’s sequence of forward and inverse color transformations in a library of color transformation functions with Edge/Morovic’s apparatus comprising a method of receiving forward and inverse color transforms from a memory that are to be applied to transform, respectively, a source color gamut and a target color gamut so the combined Edge/Morovic/Aristova apparatus can receive a sequence of forward color transformations selected from the library of color transformation functions that is to be applied to transform a source color gamut defined within a source color space, receive a sequence of inverse color transformations selected from the library of color transformation functions that is to be applied to transform a target color gamut defined within a target color space, wherein one of the source color gamut and the target color gamut comprises the color gamut for the rendering device, provide the transformed source color gamut and the transformed target color gamut as inputs to the gamut mapping function, and output color mapping data generated based on the received sequences and the gamut mapping function that maps color data from the source color space to the target color space. Additionally, the motivation for combining Aristova’s sequence of forward and inverse color transformations with Edge/Morovic’s apparatus would have been to give users of the combined Edge/Morovic/Aristova apparatus the ability to better represent conditions under which an image is produced and then match said conditions in a reproduced image.
RE Claim 14, Edge discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor (Edge: fig. 1, ‘memory’ 116; [0021], disclosing processor-based systems executing software stored in a memory to perform color mapping functions) to:
obtain a gamut mapping function applicable to a source color gamut defined within a source color space and a target color gamut defined within a target color space (Edge: [0030], “The color transformer 214 is implemented using, for example, a software program” (please note, Edge’s implementation of color transformer 214 implicitly comprises a processor obtaining a gamut mapping function applicable to a source color gamut and a target color gamut)).
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claims 1 and 8 and are, therefore, rejected under the same rationale.
RE Claim 2, Edge/Morovic/Aristova teaches the method of claim 1, and Edge in addition discloses generating a multidimensional look-up table representative of the [color] mapping; and encoding the multidimensional look-up table in a color profile for use by a computing device to map the first color space to the second color space (Edge: fig. 4, ‘device link generator’ 402; [0035-0036], “FIG. 4 illustrates an example color transformer 400 implementing part of the color management system 200 of FIG. 2. A device link generator 402 receives as input at least one source profile and one destination profile ... The device link generator 402 generates a color map or device profile link 412 that maps colors between two devices, e.g., from an RGB device to a CMYK device or between two CMYK devices. The device profile link 412 is, for example, a mathematical expression or a look-up table”; (see objection to claim 2 concerning limitation ‘the mapping’)).
	RE Claim 3, Edge/Morovic/Aristova discloses the method of claim 2, and further Edge teaches applying smoothing to values within the multidimensional look-up table (Edge: [0037], disclosing an ‘interpolation’ that may be applied to the Edge’s look-up table (LUT) (said interpolation is interpreted as a ‘smoothing operation’ since intermediate points typically reduce abrupt changes from one data element to the next data element)).
RE Claim 4, Edge/Morovic/Aristova teaches the method of claim 1.
In addition, Edge also discloses the first color space comprises a device-independent color space and the second color space comprises the device-dependent color space; the first color space comprises the device-dependent color space and the second color space comprises a device-independent color space; or the first color space comprises a device-dependent color space for a first device and the second color space comprises a device-dependent color space for a second device (Edge: fig. 2, ‘source device profile’ 206 (first device-dependent color space), ‘destination device profile’ 210 (second device-dependent color space); [0024], “The source device profile 206 is used to map coordinates in the source device color space to a some form of color data, such as spectral or XYZ tristimulus values”, [0025], “The destination device profile 210 is used to map color coordinates in a destination device color space used by a destination device 212 to some form of color data, such as spectral or XYZ tristimulus values”).
RE Claim 5, Edge/Morovic/Aristova discloses the method of claim 1, and further Edge teaches the first color space comprises a profile connection space and the second color space comprises a color space for the rendering device (Edge: fig. 2, ‘source device profile interpreter’ 202 (first color space), ‘destination device profile’ 210 (second color space); [0024], “The source device profile interpreter 202 interprets the source device profile 206 and converts coordinates in the source device color space to a device-independent color space known as a profile connecting space (PCS)”, [0025], “For example, if the destination device 212 is a cathode ray tube (CRT) monitor, the destination device profile 210 may map color coordinates in a red-green- blue (RGB) color space to XYZ tristimulus values”), the color mapping data being useable by a computing device to process color image data for rendering on the rendering device (Edge: [0031], “After developing the color map 216, the color transformer 214 can be used to transform colors between the source and destination devices 204 and 212. The color transformer 214 receives color coordinates from the source device 204 and transforms them using the color map 216. This transformation produces a set of color coordinates in the destination device color space. The destination color imaging system then reproduces the color on the destination device 212 using these color coordinates”).
	RE Claim 6, Edge/Morovic/Aristova teaches the method of claim 1, and Aristova discloses an sequence of forward color transformations (Aristova: table 3, illustrating a subset of processing tags in an ICC profile; p. 23, “ICC profile has tag-based structure which allows to include different types of data in ordered way … AToB#Tag multi-dimensional information structure(from device color space to PCS) … where # is rendering intent(0 is perceptual, 1 is colorimetric, 2 is saturation)” (inclusion of different types (e.g., elements specified by tag names in table 3) in an ordered way is interpreted as an sequence of color transformations)).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Aristova’s sequence of forward color transformations with Edge/Morovic/Aristova’s method, therein enabling users of the combined method to include additional information for printing, viewing or reproducing an image with desired color (Aristova, p. 23).
	Yet, although Edge/Morovic/Aristova does not appear to expressly teach,
	a person having ordinary skill in the art (a PHOSITA) can apply known features (e.g., a set of forward color transformations, and a method of forming a sequence of forward color transformation from the set of forward color transformations) to compose a sequence of forward color transformations, wherein the sequence of forward color transformations comprises the ordered sequence: (1) forward transformation ‘1d tonal response curves’ (adjusting the first color space based on a defined tone curve), followed by  (2) forward transformation ‘media XYZ white point’ (adjusting the first color space based on a reference media).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine a PHOSITA’s method of composing a sequence of forward color transformations (e.g., (1) forward transformation ‘1d tonal response curves’ (adjusting the first color space based on a defined tone curve), followed by (2) forward transformation ‘media XYZ white point’ (adjusting the first color space based on a reference media), therefore selecting from the set: adjusting the first color space based on a reference media; adjusting the first color space based on a defined tone curve; adjusting the chroma characteristics of the first color space; adjusting the saturation characteristics of the first color space; and applying black point compensation) with Edge/Morovic/Aristova’s method so users can customize reproduced images to their specific situation.
	RE Claim 7, Edge/Morovic/Aristova discloses the method of claim 1, and Edge teaches the second color space is associated with the rendering device (Edge: fig. 2, ‘destination device profile’ 210 (second color space); [0025], “For example, if the destination device 212 is a cathode ray tube (CRT) monitor, the destination device profile 210 may map color coordinates in a red-green- blue (RGB) color space to XYZ tristimulus values”), while
Aristova teaches an sequence of inverse color transformations (Aristova: table 3, illustrating a subset of processing tags in an ICC profile; p. 23, “ICC profile has tag-based structure which allows to include different types of data in ordered way … BToA#Tag multi-dimensional information structure(from PCS to device color space) … where # is rendering intent(0 is perceptual, 1 is colorimetric, 2 is saturation)” (inclusion of different types (e.g., elements specified by tag names in table 3) in an ordered way is interpreted as an sequence of color transformations)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Aristova’s sequence of inverse color transformations with Edge/Morovic/Aristova’s method, therein enabling users of the combined method to include additional information for printing, viewing or reproducing an image with desired color (Aristova, p. 23).
However, even though Edge/Morovic/Aristova does not appear to expressly teach,
a PHOSITA can apply known features (e.g., a set of inverse color transformations, and a method of forming a sequence of inverse color transformation from the set of inverse color transformations) to generate a sequence of inverse color transformations, wherein the sequence of inverse color transformations comprises the ordered sequence: (1) inverse transformation ‘redgreenblueColorantTag’ (constraining the dimensionality of the second color space), followed by (2) inverse transformation ‘grayTRCTag’ (interpreted as adjusting a modeling of a device response for the rendering device).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine a PHOSITA’s method of putting together a sequence of inverse color transformations (e.g., (1) inverse transformation ‘redgreenblueColorantTag’ (constraining the dimensionality of the second color space), followed by (2) inverse transformation ‘grayTRCTag’ (interpreted as adjusting a modeling of a device response for the rendering device), therefore selecting from the set: applying a correction for gray axis mapping; constraining the dimensionality of the second color space; and adjusting a modeling of a device response for the rendering device) with Edge/Morovic/Aristova’s method so users can customize reproduced images to their specific situation.
	RE Claim 9, Edge/Morovic/Aristova discloses the apparatus of claim 8, and Edge also teaches the color mapping data comprises one of a color profile and a device-link profile to map color data for rendering on the rendering device (Edge: [0035-0036], “FIG. 4 illustrates an example color transformer 400 implementing part of the color management system 200 of FIG. 2. A device link generator 402 receives as input at least one source profile and one destination profile ... The device link generator 402 generates a color map or device profile link 412 that maps colors between two devices, e.g., from an RGB device to a CMYK device or between two CMYK devices”).
	RE Claim 10, Edge/Morovic/Aristova teaches the apparatus of claim 8, and Edge implicitly discloses the color mapping data is generated in the form of a look-up table by sampling data points in at least one of the source and target color spaces (Edge: fig. 6, illustrating a procedure for generating a color map data file (interpreted as a look-up table since it comprises ‘values’ that provide a mapping from source to destination coordinates in the form of a table) by sampling a source color space and estimating corresponding coordinates in a destination color space; [0056-0058], describing the procedure illustrated in fig. 6 wherein values in a color map look-up table are generated), therein enabling the combined Edge, modified by Morovic/Aristova, apparatus to apply the received sequences and the gamut mapping function to the sampled data points.
	RE Claim 11, Edge/Morovic/Aristova discloses the apparatus of claim 8, and Edge further teaches the rendering device comprises a two or three dimensional printer (Edge: [0035-0036], disclosing that a destination device profile characterizes a CMYK printer (a 2d printer)).
	RE Claim 12, Edge/Morovic/Aristova teaches the apparatus of claim 8, and in addition Edge discloses the target color space comprises one of a Red Green Blue (RGB) based color space and a Cyan Magenta Yellow and Black (CMYK) based color space (Edge: [0035-0036], disclosing that a destination device profile characterizes a CMYK printer).
	RE Claim 13, Edge/Morovic/Aristova discloses the apparatus of claim 8, and Aristova in addition implicitly teaches the sequence of inverse color transformations is applied starting from the target color space, and wherein an output of a first inverse color transformation applied to a data point in the target color space is passed to an input of a second inverse color transformation for ordered pairs of first and second inverse color transformations in the sequence of inverse color transformations (Aristova: table 3 comprising a subset of available processing tags in an ICC profile; p. 22-23, section 2.2.2 ‘ICC profiles structure and color transformations models’, “ICC profile is file containing following information ([15],253) ... The data to convert from the PCS back to device’s color space; Additional information for printing, viewing or reproducing the image with desired Color ... ICC profile has tag-based structure which allows to include different types of data in ordered way … Following tags contain 3DLUTs (CLUTs) and other data and elements for color conversion from device color space to PCS and vice-versa for some output devices … BToA#Tag multi-dimensional information structure(from PCS to device color space) … where # is rendering intent(0 is perceptual, 1 is colorimetric, 2 is saturation)” (please note, applying CLUTs in an ordered way to convert data from a PCS to a target device’s color space implies concatenation of BToA CLUTs starting from the target device’s color space such that an output of a first BToA CLUT is passed to the input of a second BToA CLUT)).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Aristova’s method of applying a sequence of inverse color transformations to a target color gamut with Edge/Morovic/Aristova’s apparatus therein making it relatively easy to include different types of data in the target color gamut since matrix operations are straight-forward and well-known in the art.
	RE Claim 15, Edge/Morovic/Aristova teaches the medium of claim 14, and Edge also discloses the source color space comprises a profile connection space and the target color space comprises a device color space for the rendering device (Edge: fig. 2, ‘source device profile interpreter’ 202, ‘destination device profile’ 210; [0023-0025], “The color management system 106 processes the source device profile 108 and the destination device profile 110 to generate a color map 114 … The source device profile interpreter 202 interprets the source device profile 206 and converts coordinates in the source device color space to a device-independent color space known as a profile connecting space (PCS) … For example, if the destination device 212 is a cathode ray tube (CRT) monitor, the destination device profile 210” (output of source is a PCS and target comprises a device profile of a rendering device)), and the color mapping data comprises a color profile for the rendering device (Edge: fig. 2, ‘destination device profile’ 210 (profile comprises a device-dependent color space); [0023, 0025], “The color map 114 describes a relationship between the color imaging systems used by the source and destination devices. A memory 116 stores the color map 114. Subsequently, the color management system 106 uses the color map 114 to transform a set of source coordinates 118 in a device-dependent source device color space into a set of destination coordinates 120 in a device-dependent destination device color space ... if the destination device 212 is a cathode ray tube (CRT) monitor”; please note, since Edge’s color map transforms coordinates into a device-dependent destination device color space, Edge’s color map comprises a color profile).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Haikin et al (US 6,704,442 B2; composite color transformations via customized gamut mappings, where customization can depend on current viewing or output conditions or print media used in rendering content); Newman et al (US 2006/0250623 A1; sampling of device or PCS space to generate AToB and BToA LUTs – figs. 5 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611